ORDER
The members of the panel that decided this case voted unanimously to deny the petition for rehearing. Judge Paez voted to deny the petition for rehearing en banc. Judge Nelson and Judge Bucklo recommended denial of the petition for rehearing en banc.
The full court has been advised of the petition for rehearing en banc and no active judge has requested a vote on whether to rehear the matter en banc. (Fed.R. App. P. 35.)
The petition for rehearing and the petition for rehearing en banc are denied.